DETAILED ACTION
Applicants’ filing of October 28, 2021, in response to the action mailed June 28, 2021, is acknowledged.  It is acknowledged that no claims have been cancelled, claim 1 has been amended, and claim 27 has been added.  Claims 1-3, 5, 9-15, 18-19, and 22-27 are pending.  The elected invention is directed to a polynucleotide encoding the variant of the FMDV protease set forth by SEQ ID NO: 6, said variant set forth by SEQ ID NO: 226 consisting of a V124P substitution in the A2 - B2 beta sheet, and not comprising a P1 precursor, wherein said variant has reduced Eif4a1 cleavage compared to the parent FMDV protease of SEQ ID NO: 6.  Claims 2 -3, 5, 10-11, 15, 18-19, 22, and 24 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b). Claims 1, 9, 12-14, 23, and 25-27, as encompassing the elected invention, are hereby considered. 
Effective Filing Date
The effective filing date for claims 1-3, 5, 9-15, 18-19, and 22-27 is May 22, 2018, the filing date of the instant application.   
AIA -First Inventor to File Status
Based on an US effective filing date of May 22, 2018, the present Application is being examined under the AIA , first to file provisions.
Rejoinder
Claims 2 -3, 5, 10-11, 15, 18-19, 22, and 24 are rejoined.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims
Amend claims 1-3, 5, 11, 18-19, 22, and 24-25 as follows

For claims 2-3, 5, 11, 18-19, 22, and 24 delete -further-.
For claim 25, replace -the group consisting of SEQ ID NOS: 222, 224, 226, 230, 232, 234, 236, 238, and 240- with -the group consisting of SEQ ID NOS: 222, 224, 226, 230, 232, 234, and 238.-.
Add claim 28, as follows.
28.  The isolated polynucleotide of claim 1 wherein the encoded modified foot-and-mouth disease virus (FMDV) 3C protease has at least 95% identity to one or more wild­type FMDV 3C proteases selected from the group consisting of SEQ ID NOS: 2, 4, 10, 12, 14, 16, 18 and 20.
These amendments were approved by Robert Busby on January 12, 2022.
Allowable Subject Matter
Claims 1-3, 5, 9-15, 18-19, and 22-28 are allowed.  The following is an examiner’s statement of reasons for allowance. 
All allowable claims, claims 1-3, 5, 9-15, 18-19, and 22-28, are limited to isolated polynucleotides encoding a modified foot-and-mouth disease virus (FMDV) 3C protease, 
wherein the modified FMDV 3C protease comprises a V124P amino acid substitution of a wild-type FMDV 3C protease, 
wherein the modified FMDV 3C protease, when expressed in a host cell, enhances the accumulated amount of processed FMDV Pl precursor polypeptide fragments in comparison to an accumulated amount of processed FMDV Pl precursor polypeptide fragments exhibited in a host cell expressing a wild-type FMDV 3C protease, and 
wherein the modified FMDV 3C protease has at least 95% identity to the wild­type FMDV 3C proteases selected from the group consisting of SEQ ID NO:  6.

The utility of said polynucleotides, as a means to modify the accumulated amount of processed FMDV Pl precursor polypeptide fragments, is credible based on the following. The specification is enabling for enhanced accumulation of the P1-2A polypeptide fragments from FMDV 01 Manisa iso87 (Accession: AY593823; SEQ ID NO: 374) in E. coli by coexpression in the pJJP vector of the variant of SEQ ID NO: 6 consisting of the V124P substitution (SEQ ID NO: 226; e.g., example 2; figure 13D).  Based thereon, the skilled artisan would be able to use a modified FMDV 3C protease having at least 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 9a-5p EST.
If attempts to reach the examiner by telephone are unsuccessful after two business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on the access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

 /SHERIDAN SWOPE/ Primary Examiner, Art Unit 1652